DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on June 21, 2021 was received. No claims were amended.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued March 19, 2021.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Strock et al. (US 2019/0078463) in view of Feuerstein et al. (US 2013/0149450) on claims 1-2 and 4-5 are maintained. The rejections are restated below. 
Regarding claim 1: Strock et al. discloses an apparatus for coating a turbine engine rotor which includes a fixture/mask (40) for supporting the rotor, a rotary actuator (42) having a spindle which inserts into the mask (40), a chamber (22) which can be considered a tool which includes a portion of the spindle, which can be considered a centering arm inserted into the mask (40), a robot (28) which carries a spray torch (26) that sprays a ceramic powder material, and another robot (64) which supports a number of CO2 nozzles (60) which blast the rotor with cooling gas to create the final structure, such that they can be considered machining tools (pars. 62-63, 77, figures 1-2). The apparatus is designed to use the robots (28, 64) to position the torch (26) and nozzles (60) relative to the rotor via the support structure, and simultaneously spray the ceramic powder with the torch (26) and the CO2 gas with the nozzles (60) towards different areas of the rotor (par. 87). The preamble limitation “for coating lips” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a 
Strock et al. fails to explicitly disclose a centering plate with a central housing inserted in the rotor sector in addition to a support for the rotor sector, where the tool has a centering arm inserted into the central housing of the centering plate. Rather, Strock et al. has a single mask (40) into which a spindle is inserted, so there is no interpretation in which Strock et al. includes both a support and a centering plate. However, Feuerstein et al. discloses a similar assembly for coating turbine parts in which a lower support platform (22) supports the substrate while an upper masking cap structure (40) which has a central housing into which the shaft (50) is inserted is designed to help align the substrate such that it can be considered a centering plate (par. 19, figures 2-5). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the combination of support, shaft and masking cap structure as taught by Feuerstein et al. in the apparatus of Strock et al. because Feuerstein et al. teaches that this helps improve substrate loading and masking operations (par. 6).
Regarding claim 2: Strock et al. discloses that the torch (26) and nozzles (60) are on opposite sides of the spindle connected to the actuator (42) (see figures 1-2). 
Regarding claim 4: Strock et al. discloses that the mask (40) is rotatable by way of the rotary actuator (42) relative to the chamber (22) (par. 63).
Regarding claim 5: Strock et al. discloses that the torch (26) and nozzles (60) are provided on robot arms (28, 64) such that they are slidably mounted (pars. 62, 77, figure 1). 



Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 further defines the centering plate by requiring a rotating means (such as a bearing as disclosed in the specification) designed to allow the centering arm to rotate relative to the centering plate (i.e. rotate the centering arm without rotating the centering plate). The closest prior art, Strock et al. and Feuerstein et al., fail to teach or suggest such a rotation means or bearings designed to allow relative rotation. In fact, both references suggest that any attached centering plate should rotate along with the centering arm. 
Claim 6 further defines the machining tool to have a cutting portion which has a complementary shape to the lips being machined. The closest prior art, Strock et al. and Feuerstein et al., fail to teach or suggest such a cutting portion. 

Response to Arguments
Applicant's arguments filed June 21, 2021 have been fully considered but they are not persuasive. Applicant primarily argues that the prior art does not disclose a machining tool because the CO2 nozzles do not machine the lips as in the instant application, and that the combination of Strock et al and Feuerstein et al. is improper because Feuerstein et al. is drawn to PVD coating.
In response:
Applicant’s arguments are not commensurate in scope with the claims. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The 
Regarding the combination, Applicant seems to be arguing that Strock et al. would not benefit from the teachings of Feuerstein et al. because it is drawn to a different type of coating. However, the stated benefits of Feuerstein et al.- specifically the improved loading and masking operations (par. 6)- would clearly be beneficial to any type of coating operation. Using a secondary support position to help align the substrate with a centering plate is not in any way dependent on the type of coating performed on the substrate, and therefore there is no reason to believe these two teachings are incompatible. As for how the specific structure of Feuerstein et al. would be applied to the apparatus of Strock et al., the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        9/18/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717